Case 17-71027-pmb         Doc 113    Filed 11/16/18 Entered 11/16/18 15:41:33               Desc Main
                                    Document     Page 1 of 14


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

 IN RE:                                         :       CASE NO. 17-71027 - PMB
                                                :
 CHRISTOPHER EUGENE GOSS, SR.,                  :       CHAPTER 7
                                                :
          Debtor.                               :
                                                :

                TRUSTEE’S DESIGNATION OF THE RECORD ON APPEAL

          COMES NOW S. Gregory Hays, Chapter 7 Trustee (“Trustee”) for the bankruptcy estate

 of Christopher Eugene Goss, Sr. (“Appellant”), by and through undersigned counsel, and

 pursuant to Rule 8009 of the Federal Rules of Bankruptcy Procedure,1 respectfully designates the

 items listed below for inclusion in the record regarding the Notice of Appeal filed October 19,

 2018 [Doc. No. 101].

      DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL


 Date Filed                        Doc. No.              Docket Text

                                              1          Voluntary Petition (Chapter 7) for
                                              (9 pgs)    Individual(s) Fee $ 335, Filed by Ronna
                                                         M. Woodruff of Woodruff Law LLC on
                                                         behalf of Christopher Eugene Goss Sr.
                                                         Government Proof of Claim due by
 12/04/2017                                              6/4/2018. (Woodruff, Ronna)

                                              6          Notice of Meeting of Creditors (Chapter 7
                                              (2 pgs)    - Individual - No Asset). 341 Meeting to
                                                         be held on 01/09/2018 at 10:00 AM at
 12/05/2017                                              Hearing Room 366, Atlanta. Objections

 1
          Appellant failed to designate the record or file a statement of the issues to be presented on
 appeal, in accordance with Rule 8009 of the Federal Rules of Bankruptcy Procedure. Although
 Rule 8009 does not create a deadline for an appellee to designate the record when the appellant
 fails to do so, Trustee designates this record in an effort to comply with the spirit of the Federal
 Rules of Bankruptcy Procedure and to ensure that the appellate record is sufficient for Trustee to
 protect his victories in the Bankruptcy Court.

                                                    1
 12859583v1
Case 17-71027-pmb   Doc 113    Filed 11/16/18 Entered 11/16/18 15:41:33         Desc Main
                              Document     Page 2 of 14



                                               for Discharge due by 03/12/2018.
                                               Financial Management Course due:
                                               02/23/2018. (Admin.)

                                    7          Notice of deadlines to correct filing
                                    (1 pg)     deficiencies. Service by BNC. Statement
                                               of Financial Affairs due 12/18/2017.
                                               Schedule(s) due by 12/18/2017.
                                               Declaration About Debtors Schedules
                                               (B106) due 12/18/2017. Summary of
                                               Assets and Liabilities due 12/18/2017.
                                               Atty Disclosure State. due 12/18/2017.
                                               Statement of Income and, if applicable,
                                               Means Test Calculation Form due:
                                               12/18/2017.Statement of Intent due
 12/05/2017                                    1/3/2018. (rhg)

                                    12         Attorney Disclosure Statement , Chapter 7
                                    (46 pgs)   Statement of Monthly Income/Means Test
                                               Document(s) , Schedule A/B , Schedule C
                                               , Schedule D , Schedule E/F , Schedule G ,
                                               Schedule H , Schedule I , Schedule J ,
                                               Statement of Financial Affairs , Statement
                                               of Intent, Summary of Assets and
                                               Liabilities with Statistical Information for
                                               Individual Debtor , Verification or
                                               Declaration for Individual Debtor filed by
                                               Ronna M. Woodruff on behalf of
                                               Christopher Eugene Goss Sr. (related
 12/12/2017                                    document(s)7) (Woodruff, Ronna)

                                               Section 341(a) meeting held and
 01/09/2018                                    concluded (lp) (Entered: 01/19/2018)

                                    18         Notice Setting Deadline to File Proofs of
                                    (1 pg)     Claim. Service by BNC Proof of Claims
 01/24/2018                                    due by 4/24/2018. (tan)

                                    19         Certificate of Mailing by BNC of Notice
                                    (2 pgs)    Fixing Claim Deadline Notice Date
                                               01/26/2018. (Admin.) (Entered:
 01/26/2018                                    01/27/2018)

 01/26/2018                         20         Certificate of Mailing by BNC of Notice


                                         2
 12859583v1
Case 17-71027-pmb   Doc 113    Filed 11/16/18 Entered 11/16/18 15:41:33         Desc Main
                              Document     Page 3 of 14



                                    (3 pgs)    of Abandonment Notice Date 01/26/2018.
                                               (Admin.) (Entered: 01/27/2018)

                                    26         Certificate of Mailing by BNC of Notice
                                    (3 pgs)    of Abandonment Notice Date 02/07/2018.
 02/07/2018                                    (Admin.) (Entered: 02/08/2018)

                                    27         Amended Schedule A/B , Amended
                                    (17 pgs)   Schedule C , Amended Summary of Assets
                                               and Liabilities with Statistical Information
                                               for Individual Debtor filed by Ronna M.
                                               Woodruff on behalf of Christopher Eugene
 02/12/2018                                    Goss Sr. (Woodruff, Ronna)

                                    29         Motion to Sell / Motion to Authorize Sale
                                    (16 pgs)   of Motor Vehicle, filed by Michael J.
                                               Bargar on behalf of S. Gregory Hays.
 02/27/2018                                    (Bargar, Michael)

                                    30         Notice of Hearing Filed by Michael J.
                                    (2 pgs)    Bargar on behalf of S. Gregory Hays.
                                               Hearing to be held on 3/26/2018 at 02:00
                                               PM in Courtroom 1202, Atlanta, (related
 02/27/2018                                    document(s)29)(Bargar, Michael)

                                    31         Certificate of Service of filed by Michael
                                    (5 pgs)    J. Bargar on behalf of S. Gregory Hays.
 02/27/2018                                    (related document(s)30) (Bargar, Michael)

                                    32         Order GRANTING Motion to Sell Motor
                                    (5 pgs)    Vehicle (Related Doc # 29) Service by
 03/29/2018                                    BNC.. Entered on 3/29/2018. (kpc)

                                    33         Certificate of Mailing by BNC of Order on
                                    (6 pgs)    Motion to Sell Notice Date 03/31/2018.
 03/31/2018                                    (Admin.) (Entered: 04/01/2018)

                                    34         Order Discharging Chapter 7 Debtor.
 04/03/2018                         (2 pgs)    Service by BNC (er)

                                    35         Certificate of Mailing by BNC of Order
                                    (4 pgs)    Discharging Debtor. Notice Date
 04/05/2018                                    04/05/2018. (Admin.) (Entered:



                                         3
 12859583v1
Case 17-71027-pmb   Doc 113    Filed 11/16/18 Entered 11/16/18 15:41:33         Desc Main
                              Document     Page 4 of 14



                                               04/06/2018)

                                    36         Trustee's Report of Sale Filed by S.
                                    (5 pgs)    Gregory Hays on behalf of S. Gregory
 05/03/2018                                    Hays. (related document(s)32) (Hays, S.)

                                    37         Motion to Approve Settlement Agreement
                                    (20 pgs)   / Motion for Order: (A) Authorizing
                                               Settlement Between Trustee and Marlene
                                               N. Stansell, as Trustee for the Tommy V.
                                               Stansell and Marlene N. Stansell
                                               Revocable Living Trust, under Rule 9019
                                               of the Federal Rules of Bankruptcy
                                               Procedure; (B) Establishing the Extent,
                                               Validity, and Priority of the Security
                                               Interest of the Revocable Trust in
                                               Accordance with the Proposed Settlement;
                                               and (C) Authorizing Trustee to Make
                                               Certain Payments in Accordance with the
                                               Proposed Settlement filed by Michael J.
                                               Bargar on behalf of S. Gregory Hays.
 05/30/2018                                    (Bargar, Michael)

                                    38         Notice Of Hearing On Motion For Order:
                                    (4 pgs)    (A) Authorizing Settlement Between
                                               Trustee And Marlene Sheffield, As
                                               Trustee For The Tommy V. Stansell And
                                               Marlene N. Stansell Revocable Living
                                               Trust, Under Rule 9019 Of The Federal
                                               Rules Of Bankruptcy Procedure; (B)
                                               Establishing The Extent, Validity, And
                                               Priority Of The Security Interest Of The
                                               Revocable Trust In Accordance With The
                                               Proposed Settlement; And (C) Authorizing
                                               Trustee To Make Certain Payments In
                                               Accordance With The Proposed
                                               Settlement Filed by Michael J. Bargar on
                                               behalf of S. Gregory Hays. Hearing to be
                                               held on 6/25/2018 at 02:00 PM in
                                               Courtroom 1202, Atlanta, (related
                                               document(s)37)(Bargar, Michael)
 05/30/2018                                    Modified on 5/31/2018 (tf).

 05/31/2018                         39         Certificate of Service of Notice of Hearing



                                         4
 12859583v1
Case 17-71027-pmb   Doc 113    Filed 11/16/18 Entered 11/16/18 15:41:33         Desc Main
                              Document     Page 5 of 14



                                    (5 pgs)    filed by Michael J. Bargar on behalf of S.
                                               Gregory Hays. (related document(s)38)
                                               (Bargar, Michael)

                                    40         Application to Employ Atlanta
                                    (19 pgs)   Communities Real Estate Brokerage LLC
                                               and Bill Celler as Real Estate Agent for
                                               the Estate filed by Michael J. Bargar on
                                               behalf of S. Gregory Hays. (Bargar,
 06/15/2018                                    Michael)

                                    41         Order GRANTING Application to Employ
                                    (3 pgs)    Atlanta Communities Real Estate
                                               Brokerage LLC and Bill Celler as Broker,
                                               Subject to Objection. (Related Doc # 40).
                                               Service by BNC.. Entered on 6/15/2018.
 06/15/2018                                    (kpc)

                                    42         Certificate of Mailing by BNC of Order on
                                    (4 pgs)    Application to Employ Notice Date
                                               06/17/2018. (Admin.) (Entered:
 06/17/2018                                    06/18/2018)

                                    43         Order GRANTING Motion (A)
                                    (4 pgs)    Authorizing Settlement Between Trustee
                                               and Marlene N. Stansell, as Trustee for the
                                               Tommy V. Stansell and Marlene N.
                                               Stansell Revocable Living Trust, under
                                               Rule 9019 of the Federal Rules of
                                               Bankruptcy Procedure; (B) Establishing
                                               the Extent, Validity, and Priority of the
                                               Security Interest of the Revocable Trust in
                                               Accordance with the Proposed Settlement;
                                               and (C) Authorizing Trustee to Make
                                               Certain Payments in Accordance with the
                                               Proposed Settlement(Related Doc # 37)
                                               Service by BNC. Entered on 6/27/2018.
 06/27/2018                                    (kys)

                                    45         Certificate of Mailing by BNC of Order to
                                    (5 pgs)    Approve Settlement Agreement Notice
                                               Date 06/29/2018. (Admin.) (Entered:
 06/29/2018                                    06/30/2018)




                                         5
 12859583v1
Case 17-71027-pmb   Doc 113    Filed 11/16/18 Entered 11/16/18 15:41:33        Desc Main
                              Document     Page 6 of 14



                                    46         (WITHDRAWN) Motion to Withdraw as
                                    (3 pgs)    Attorney of Record filed by Ronna M.
                                               Woodruff on behalf of Christopher Eugene
                                               Goss Sr. (Woodruff, Ronna) Modified on
 07/09/2018                                    7/11/2018 (trp).

                                    47         Withdrawal of Motion to Withdraw as
                                    (2 pgs)    Counsel, filed by Ronna M. Woodruff on
                                               behalf of Christopher Eugene Goss Sr.
                                               (related document(s)46) (Woodruff,
 07/10/2018                                    Ronna) Modified on 7/11/2018 (trp).

                                    48         Amended Schedule C , Amended
                                    (11 pgs)   Summary of Assets and Liabilities with
                                               Statistical Information for Individual
                                               Debtor filed by Ronna M. Woodruff on
                                               behalf of Christopher Eugene Goss Sr.
 07/26/2018                                    (Woodruff, Ronna)

                                    49         (WITHDRAWN) Motion to Withdraw as
                                    (4 pgs)    Attorney of Record filed by Ronna M.
                                               Woodruff on behalf of Christopher Eugene
                                               Goss Sr. (Woodruff, Ronna) Modified on
 07/26/2018                                    8/1/2018 (jlc).

                                    50         Withdrawal of Document Motion to
                                    (2 pgs)    Withdraw as Counsel filed by Ronna M.
                                               Woodruff on behalf of Christopher Eugene
                                               Goss Sr. (related document(s)49)
 07/31/2018                                    (Woodruff, Ronna)

                                    51         Motion to Withdraw as Attorney of
                                    (5 pgs)    Record filed by Ronna M. Woodruff on
                                               behalf of Christopher Eugene Goss Sr.
 07/31/2018                                    (Woodruff, Ronna)

                                    52         Trustee's Interim Report for period ending
                                    (5 pgs)    06/30/18 Filed by S. Gregory Hays on
 07/31/2018                                    behalf of S. Gregory Hays. (Hays, S.)

                                    53         Motion to Sell Free and Clear of Liens
                                    (37 pgs)   Under Section 363(f) / Motion for
                                               Authority to (I) Sell Property of the
 08/08/2018                                    Bankruptcy Estate Free and clear of All


                                         6
 12859583v1
Case 17-71027-pmb   Doc 113    Filed 11/16/18 Entered 11/16/18 15:41:33       Desc Main
                              Document     Page 7 of 14



                                              Liens, Interests, and Encumbrances, and
                                              (II) Disburse Certain Proceeds at Closing
                                              Fee $ 181, filed by Michael J. Bargar on
                                              behalf of S. Gregory Hays. (Bargar,
                                              Michael)

                                    55        Notice of Hearing Filed by Michael J.
                                    (8 pgs)   Bargar on behalf of S. Gregory Hays.
                                              Hearing to be held on 9/10/2018 at 02:00
                                              PM in Courtroom 1202, Atlanta, (related
 08/08/2018                                   document(s)53)(Bargar, Michael)

                                    56        Order GRANTING Motion to Withdraw
                                    (2 pgs)   as Counsel (Related Doc # 51) Service by
 08/15/2018                                   BNC. Entered on 8/15/2018. (asb)

                                    57        Certificate of Mailing by BNC of Order on
                                    (4 pgs)   Motion to Withdraw as Attorney Notice
                                              Date 08/17/2018. (Admin.) (Entered:
 08/17/2018                                   08/18/2018)

                                    58        Trustee's Motion for Order Compelling
                                    (6 pgs)   Debtor to Turn Over Property and
                                              Prohibiting Debtor from Removing
                                              Property of the Estate and Request for
                                              Expedited Hearing filed by Michael J.
                                              Bargar on behalf of S. Gregory Hays.
                                              (Bargar, Michael) Modified on 8/21/2018
 08/20/2018                                   (kkp).

                                    59        Notice of Appearance Filed by R. Jeneane
                                    (1 pg)    Treace on behalf of Office of the United
 08/20/2018                                   States Trustee. (Treace, R.)

                                    60        Order and Notice Setting Expedited
                                    (3 pgs)   Hearing on Trustee's Motion for Order
                                              Compelling Debtor to Turn Over Property
                                              and Prohibiting Debtor from Removing
                                              Property of the Estate and Request for
                                              Expedited Hearing. Expedited Service to
                                              be completed by Trustee. Entered on
                                              8/21/2018. Hearing to be held on
                                              8/27/2018 at 03:45 PM in Courtroom
 08/21/2018                                   1202, Atlanta, (related document(s)58)


                                         7
 12859583v1
Case 17-71027-pmb   Doc 113    Filed 11/16/18 Entered 11/16/18 15:41:33          Desc Main
                              Document     Page 8 of 14



                                                 (amm)

                                      61         Certificate of Service of Order and Notice
                                      (5 pgs)    of Hearing on Motion to Compel Turnover
                                                 filed by Michael J. Bargar on behalf of S.
                                                 Gregory Hays. (related document(s) 60)
                                                 (Bargar, Michael). Modified on 8/22/2018
 08/21/2018                                      (kpc).

                                      62         Supplemental Certificate of Service of
                                      (2 pgs)    Order and Notice filed by Michael J.
                                                 Bargar on behalf of S. Gregory Hays.
                                                 (related document(s)60) (Bargar, Michael)
 08/23/2018                                      Modified on 8/24/2018 (ngs).

                                      63         Certificate of Mailing by BNC of Order
                                      (4 pgs)    and Notice Notice Date 08/23/2018.
 08/23/2018                                      (Admin.) (Entered: 08/24/2018)

                                N/A              Transcript of Hearing on Motion for Order
                                                 Compelling Debtor to Turn Over Property
                                                 and Prohibiting Debtor from Removing
                                                 Property of the Estate. TRANSCRIPT
                                                 WAS PREVIOUSLY ORDERED BY
                                                 TRUSTEE IN AN EARLIER APPEAL
 8/27/2018                                       BY APPELLANT.

                                      64         Motion to Disallow Exemption (Objection
                                      (11 pgs)   to Exemption) filed by Michael J. Bargar
                                                 on behalf of S. Gregory Hays. Hearing to
                                                 be held on 9/24/2018 at 02:00 PM in
                                                 Courtroom 1202, Atlanta, (Bargar,
 08/27/2018                                      Michael)

                                      65         Order GRANTING Trustee's Motion for
                                      (3 pgs)    Order Compelling Debtor to Turn Over
                                                 Property and Prohibiting Debtor from
                                                 Removing Property of the Estate (Related
                                                 Doc # 58) Service by BNC. Entered on
 08/28/2018                                      8/28/2018. (kpc)

                                      66         Certificate of Mailing by BNC of Order on
                                      (4 pgs)    Motion for Turnover Notice Date
 08/30/2018                                      08/30/2018. (Admin.) (Entered:


                                           8
 12859583v1
Case 17-71027-pmb   Doc 113    Filed 11/16/18 Entered 11/16/18 15:41:33          Desc Main
                              Document     Page 9 of 14



                                                08/31/2018)

                                N/A             Transcript of Hearing on Motion for
                                                Authority to (I) Sell Property of the
                                                Bankruptcy Estate Free and clear of All
                                                Liens, Interests, and Encumbrances, and
                                                (II) Disburse Certain Proceeds at Closing.
                                                TRANSCRIPT WAS PREVIOUSLY
                                                ORDERED BY TRUSTEE IN AN
 9/10/2018                                      EARLIER APPEAL BY APPELLANT.

                                      67        Motion to Convert Chapter 7 Case to
                                      (4 pgs)   Chapter 13 filed by Christopher Eugene
 09/10/2018                                     Goss Sr. (hd)

                                      68        Motion to Review Information and
                                      (2 pgs)   Accounting Records filed by Trustee into
                                                the Court as a Matter of Due Process filed
 09/10/2018                                     by Christopher Eugene Goss Sr. (hd)

                                      72        Order GRANTING Trustee's Motion for
                                      (5 pgs)   Authority to (I) Sell Property of the
                                                Bankruptcy Estate Free and Clear of All
                                                Liens, Interests, and Encumbrances, and
                                                (II) Disburse Certain Proceeds at Closing.
                                                (Related Doc # 53) Service by BNC..
 09/12/2018                                     Entered on 9/12/2018. (kpc)

                                      73        Amended Order GRANTING Trustee's
                                      (3 pgs)   Motion for Order Compelling Debtor to
                                                Turn Over Property and Prohibiting
                                                Debtor from Removing Property of the
                                                Estate (Related Doc 58, 65) Service by
 09/12/2018                                     BNC. Entered on 9/12/2018. (kpc).

                                      74        Order DENYING Debtor's Motion to
                                      (2 pgs)   Convert. (Related Doc # 67) Service by
 09/12/2018                                     BNC. Entered on 9/12/2018. (kpc)

                                      75        Certificate of Service OF Order Denying
                                      (1 pg)    Debtor's Motion to Convert filed by
                                                Michael J. Bargar on behalf of S. Gregory
                                                Hays. (related document(s)72, 73, 74)
 09/13/2018                                     (Bargar, Michael) Modified on 9/14/2018


                                           9
 12859583v1
Case 17-71027-pmb   Doc 113     Filed 11/16/18 Entered 11/16/18 15:41:33        Desc Main
                              Document      Page 10 of 14



                                                (tan).

                                     76         Certificate of Mailing by BNC of Notice
                                     (2 pgs)    of Deficiency Notice Date 09/13/2018.
 09/13/2018                                     (Admin.) (Entered: 09/14/2018)

                                     77         Certificate of Mailing by BNC of Notice
                                     (2 pgs)    of Deficiency Notice Date 09/13/2018.
 09/13/2018                                     (Admin.) (Entered: 09/14/2018)

                                     78         Certificate of Mailing by BNC of Order on
                                     (4 pgs)    Motion to Convert Case 7 or 11 to 13
                                                Notice Date 09/14/2018. (Admin.)
 09/14/2018                                     (Entered: 09/15/2018)

                                     79         Certificate of Mailing by BNC of Order on
                                     (4 pgs)    Motion for Turnover Notice Date
                                                09/14/2018. (Admin.) (Entered:
 09/14/2018                                     09/15/2018)

                                     80         Certificate of Mailing by BNC of Order on
                                     (6 pgs)    Motion to Sell Notice Date 09/14/2018.
 09/14/2018                                     (Admin.) (Entered: 09/15/2018)

                                     81         Response to Motion / Trustee's Response
                                     (44 pgs)   in Opposition to Debtor's Motion to
                                                Review Information and Accounting
                                                Records filed by Trustee into the Court as
                                                a Matter of Due Process and Request for
                                                Sanctions Against Debtor filed by Michael
                                                J. Bargar on behalf of S. Gregory Hays.
 09/17/2018                                     (related document(s)68)(Bargar, Michael)

                                     82         Order and Notice of Hearing on Debtor's
                                     (2 pgs)    Motion for Accounting. Service by BNC.
                                                Entered on 9/19/2018. Hearing to be held
                                                on 10/17/2018 at 09:30 AM in Courtroom
                                                1202, Atlanta, (related document(s)68, 81)
 09/19/2018                                     (kpc)

                                     83         Certificate of Mailing by BNC of Order
                                     (3 pgs)    and Notice Notice Date 09/21/2018.
 09/21/2018                                     (Admin.) (Entered: 09/20/2018)



                                         10
 12859583v1
Case 17-71027-pmb   Doc 113     Filed 11/16/18 Entered 11/16/18 15:41:33          Desc Main
                              Document      Page 11 of 14



                                 N/A             Transcript of Hearing on Motion to
                                                 Disallow Exemption (Objection to
                                                 Exemption) TRANSCRIPT WILL BE
                                                 ORDERED BY THE UNITED STATES
 9/24/2018                                       TRUSTEE.

                                       84        Response/Notice of Opposition and
                                       (2 pgs)   Disagreement of Trustee's Motion to
                                                 Oppose Debtor's Rights to Claimed
                                                 Exemptions of $21,500.00, filed by
                                                 Christopher Eugene Goss Sr. (related
 09/24/2018                                      document(s)81) (hd)

                                       85        Notice of Appeal to District Court, Fee
                                       (2 pgs)   Due $ 298 Receipt Number: NONE,
                                                 Amount Paid $ 0, filed by Christopher
                                                 Eugene Goss Sr. Appellant Designation
                                                 due by 10/9/2018, submission by USBC to
                                                 USDC due by 10/24/2018, (related
 09/24/2018                                      document(s)72, 73) (hd)

                                       87        Notification of Appeal Requirements
 09/25/2018                            (3 pgs)   (related document(s)85) (yl)

                                       89        Order Sustaining Trustee's Objection to
                                       (3 pgs)   Claimed Exemptions. Debtor's Exemption
                                                 in the Property is disallowed as claimed
                                                 and allowed in the amount of the
                                                 Unencumbered Value of the Property.
                                                 FURTHER ORDERED that if Debtor
                                                 vacates the Property, including removing
                                                 all items of personal property from the
                                                 Property, on or before September 28,
                                                 2018, and if Trustee closes a sale of the
                                                 Property, then Trustee shall pay Debtor his
                                                 allowed Exemption in the amount equal to
                                                 the Unencumbered Value of the Property;
                                                 provided, however, that if Debtor fails to
                                                 vacate the Property, including removing
                                                 all items of personal property from the
                                                 Property, on or before September 28,
                                                 2018, then Trustee shall be authorized to
                                                 hold Debtor's allowed Exemption until
 09/25/2018                                      further order of this Court. (Related Doc



                                           11
 12859583v1
Case 17-71027-pmb   Doc 113     Filed 11/16/18 Entered 11/16/18 15:41:33          Desc Main
                              Document      Page 12 of 14



                                                 64) Service by BNC. Entered on
                                                 9/25/2018. (kpc)

                                       90        Certificate of Service of Order Sustaining
                                       (1 pg)    Trustee's Objection to Claimed
                                                 Exemptions filed by Michael J. Bargar on
                                                 behalf of S. Gregory Hays. (related
 09/25/2018                                      document(s)89) (Bargar, Michael)

                                       91        Amended Certificate of Service of Order
                                       (1 pg)    Sustaining Trustee's Objection to Claimed
                                                 Exemptions filed by Michael J. Bargar on
                                                 behalf of S. Gregory Hays. (related
 09/25/2018                                      document(s)89, 90) (Bargar, Michael)

                                       93        Certificate of Mailing by BNC of Notice
                                       (2 pgs)   of Deficiency Notice Date 09/27/2018.
 09/27/2018                                      (Admin.) (Entered: 09/28/2018)

                                       94        Certificate of Mailing by BNC of Order on
                                       (4 pgs)   Motion to Disallow Exemption Notice
                                                 Date 09/27/2018. (Admin.) (Entered:
 09/27/2018                                      09/28/2018)

                                       95        Certificate of Mailing by BNC of Notice
                                       (4 pgs)   of Appeal Requirements Notice Date
                                                 09/27/2018. (Admin.) (Entered:
 09/27/2018                                      09/28/2018)

                                       96        United States Trustees Response To
                                       (5 pgs)   Debtors Motion To Review Information
                                                 And Accounting Records Filed By Trustee
                                                 filed by Lindsay P. S. Kolba on behalf of
                                                 Office of the United States Trustee.
                                                 (related document(s)68)(Kolba, Lindsay)
 10/03/2018                                      Modified on 10/4/2018 (jla).

                                       97        Trustee's Report of Sale Filed by S.
                                       (4 pgs)   Gregory Hays on behalf of S. Gregory
 10/09/2018                                      Hays. (related document(s)72) (Hays, S.)

                                 N/A             Transcript of Hearing on Motion to
                                                 Review Information and Accounting
 10/17/2018                                      Records filed by Trustee into the Court as


                                           12
 12859583v1
Case 17-71027-pmb       Doc 113      Filed 11/16/18 Entered 11/16/18 15:41:33         Desc Main
                                   Document      Page 13 of 14



                                                     a Matter of Due Process filed by
                                                     Christopher Eugene Goss Sr. (hd).
                                                     TRANSCRIPT WILL BE ORDERED BY
                                                     THE UNITED STATES TRUSTEE.

                                          99         Order DENYING Debtor's Motion for
                                          (4 pgs)    Accounting and Request to Have Chapter
                                                     7 Trustee Removed. FURTHER
                                                     ORDERED that Trustee's request for
                                                     sanctions against Debtor is DENIED;
                                                     provided however, Trustee is entitled to set
                                                     off the Moving Expenses in the amount of
                                                     $3,596.75 against Debtor's Exemption in
                                                     the amount of $2,361.48, and, as a result,
                                                     Trustee and the Bankruptcy Estate no
                                                     longer have an obligation to pay Debtor
                                                     the Debtor's Exemption. (Related Doc #
                                                     68) Service by BNC. Entered on
 10/18/2018                                          10/18/2018. (kpc)

                                          101        Notice of Appeal to District Court, Fee $
                                          (4 pgs)    298 Receipt Number: None, Amount Paid
                                                     $ 0, filed by Christopher Eugene Goss Sr.
                                                     Appellant Designation due by 11/2/2018,
                                                     submission by USBC to USDC due by
 10/19/2018                                          11/19/2018, (related document(s)99) (aam)




         Respectfully submitted this 16th day of November, 2018.

                                            ARNALL GOLDEN GREGORY LLP
                                            Attorneys for Appellee Trustee

                                            By:/s/ Michael J. Bargar
 171 17th Street, NW, Suite 2100               Michael J. Bargar
 Atlanta, Georgia 30363-1031                   Georgia Bar No. 645709
 (404) 873-7030                                michael.bargar@agg.com




                                               13
 12859583v1
Case 17-71027-pmb         Doc 113     Filed 11/16/18 Entered 11/16/18 15:41:33         Desc Main
                                    Document      Page 14 of 14




                                  CERTIFICATE OF SERVICE


         This is to certify that I, Michael J. Bargar, am over the age of 18, and that on November
 16, 2018, I caused to be served true and correct copies of the TRUSTEE’S DESIGNATION OF
 THE RECORD ON APPEAL by first class United States mail, with adequate postage affixed to
 ensure delivery to the following entities at the addresses stated:

 Lindsay P.S. Kolba
 Office of the United States Trustee
 362 Richard B. Russell Bldg.
 75 Ted Turner Drive, SW
 Atlanta, GA 30303

 Christopher Eugene Goss, Sr.
 PO Box 11490
 Atlanta, GA 30310

 S. Gregory Hays
 Hays Financial Consulting, LLC
 Suite 555
 2964 Peachtree Road
 Atlanta, GA 30305

 Ronna M. Woodruff, Esq.
 Woodruff Law LLC
 123 Powers Ferry Road, SE
 Marietta, GA 30067


         Dated: November 16, 2018.



                                               /s/ Michael J. Bargar
                                               Michael J. Bargar
                                               Georgia Bar No. 645709




 12859583v1
